IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-10329
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

ERNEST VERA,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CR-94-A-1
                        - - - - - - - - - -
                           June 17, 1997
Before SMITH, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Ernest Vera has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).    Our

independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein and the APPEAL IS DISMISSED.     See 5th

Cir. R. 42.2.



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.